DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The recitation of “according to the preamble of claim 1” in page 1 is improper due to the changes that may be made to claim 1. Additionally, the phrase “The object is solved by means…comprising the features of claim 1 …dependent claims” on page 4.
Appropriate correction is required.

Claim Objections
Claims 1, 9, 11-14 are objected to because of the following informalities:  
Claim 1, the recitation “ by a circumferential wall as third passage surface” is awkwardly worded
Claim 9, the recitation “the coolant outlet is formed as groove” is awkwardly worded
Claim 11, the recitation “a production method for a cutting tool according to claim 1” should read as “a production method for the cutting tool according to claim 1”
Claim 12, the recitation “which base section has a central coolant duct” is awkwardly worded
Claim 13, the recitation “a production method for a cutting tool according to claim 11” should read as “the production method for a cutting tool according to claim 11”
Claim 14, the recitation “which base section has a central coolant duct” is awkwardly worded
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the chip surface of the blade" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "a head cutting edge" in line 3.  The limitation is indefinite as to whether “a head cutting edge” is referring to the first cutting edge or is introducing an addition to the first and second cutting edge. Furthermore, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  

Furthermore, regarding claim 12 and 14, the recitation of “wherein a base section is provided between the clamping shank and the tool carrier, which base section has a central coolant duct” in lines 2-3 and 1-3, respectively, is indefinite due to the limitation relying upon the cutting tool according to claim 1 and not the production method according to claim 11. 
Claims 2-8 and 10 are rejected due to their dependency on rejected claim 1. 
Claims 13 is rejected due to their dependency on rejected claim 11. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Relative to the 112(b) rejection of claim 11 regarding the limitation “in particular selective laser melting”, claim 13 fails to further limit claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Helbig (DE102013108825) in view of Edelmann (WO2018077495). 
Regarding claim 1, Helbig teaches a cutting tool (10), comprising a clamping shank (16) and a tool carrier (2) comprising a cutting head (22) and at least one blade (18) (See Fig. 1 and 5a), which is arranged at an axial cutting head end (24) of the tool carrier (12) (See Fig. 1 and 5a), wherein the tool carrier (12) comprises a chip receiving space (26), which is molded to receive material chips of a component to be processed removed by the blade (18) (See Fig. 1 and paragraph 0031 describing the chip receiving space 26), wherein a respective chip passage (50), which feeds into the chip receiving space (26) and which is limited by a chip gap (44) (See Fig. 1), which runs radially and which is partially limited by the blade (18) (See Fig. 1 depicting the chip gap runs radially and limited by the blade 18), and from there by a first (46) and second passage surface (48) extending in the direction of the chip-receiving space (26) ( See Fig. 1), adjoins the at least one blade (18) (See Fig. 1), wherein the first passage surface (46) is a continuation of the chip surface of the blade (18) (See Fig 1 depicting the first passage surface 46 as a continuation of the chip surface of the blade 18), and the second passage surface (48) runs at an incline and widening thereto (See Fig. 1 depicting the second passage surface 48 running at an incline and widening); and a circumferential wall (See modified Fig. 1). Helbig teaches a circumferential wall and suggests coolant means. However, Helbig does not specifically teach the chip-receiving space is formed to be limited and closed circumferentially at least in an axial subsection facing the cutting head end by the circumferential wall as third passage surface, wherein at least one coolant duct, which is provided to guide coolant to the cutting head end, is formed within the circumferential wall. 

    PNG
    media_image1.png
    897
    1159
    media_image1.png
    Greyscale

Modified Fig. 1 of Helbig (DE102013108825)

the chip-receiving space (24) is formed to be limited and closed circumferentially at least in an axial subsection facing the cutting head end by the circumferential wall (22) as third passage surface (See Fig. 1-2 and 7 and paragraph 0033 describing the circumferential wall 22 as third passage surface), wherein at least one coolant duct (44), which is provided to guide coolant to the cutting head end ( See Fig. 7 and 10), is formed within the circumferential wall (22) and the circumferential wall has a cross sectional widening (See modified Fig. 9 depicting the cross sectional widening), which is directed inwardly, in the region of the cutting head end, wherein the at least one coolant duct (44) is curved in such a way that coolant also flows through the cross sectional widening (See paragraph 0039 describing the coolant flowing through chip-receiving space 24 which is partially defined by the cross sectional widening as depicted in modified Fig. 9). 

    PNG
    media_image2.png
    518
    595
    media_image2.png
    Greyscale

Modified Fig. 9 of Edelmann (WO2018077495)

	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting tool of Helbig to provide at least one coolant duct to provide coolant to the cutting head end formed within the circumferential wall as taught by Edelmann. Doing so would provide cooling and lubricating needs between the cutting tool and workpiece. 
	Regarding claim 2, Helbig as modified teaches the cutting tool (10) according to claim 1, at least one chip outlet opening is provided in the circumferential wall on an end of the tool (10) carrier facing the clamping shank (16) (See modified Fig. 1 depicting the opening). 
	Regarding claim 3, Helbig as modified teaches the cutting tool (10) according to claim 2, wherein a chip guiding surface (34), which is inclined relative to a longitudinal axis of the cutting tool (10) and which is formed to guide chips and/or coolant from the interior of the chip-receiving space (26) to the outside, is provided in the interior of the chip-receiving space (26) in the region of the chip outlet opening (See modified Fig. 2a depicting the longitudinal axis and the chip guiding surface and paragraph 0031 describing the chip-guiding surface). 

    PNG
    media_image3.png
    588
    907
    media_image3.png
    Greyscale

Modified Fig. 2a of Helbig (DE102013108825)

	Regarding claim 4, Helbig as modified teaches the cutting tool according to claim 1. Although Helbig suggest coolant means,  Helbig as modified fails to teach wherein a central coolant passage is provided in the clamping shank and a base section of the tool carrier, which coolant passage is connected to the at least one coolant duct in a transition region between the base section and the cutting head. 
	Edelmann teaches wherein a central coolant passage (50) is provided in the clamping shank and a base section of the tool carrier (See modified Fig. 2), which coolant passage (50) is connected to the at least one coolant duct (44) in a transition region between the base section and the cutting head (See Fig. 3 and modified Fig. 2). 

    PNG
    media_image4.png
    584
    902
    media_image4.png
    Greyscale

Modified Fig. 2 of Edelmann (WO2018077495)
	It would have been obvious to one of ordinary skill in the art to have modified Helbig as modified to incorporate a central coolant passage provided in the clamping shank and base section of the tool carrier as taught by Edelmann. Doing so would provide coolant to the coolant duct of the cutting tool to meet the cooling and lubricating needs of the cutting tool.
	Regarding claim 5, Helbig as modified teaches the cutting tool according to claim 1, wherein the first passage surface (46) comprises at least one sub section of a chip entraining surface adjoining the blade (18) ( See modified Fig. 1 depicting the chip entraining surface adjoining the blade), and the second passage surface (48) comprises a surface of a chip guiding section, which extends so as to be angled or curved at least section by section in the direction of the clamping shank (12) ( See modified Fig. 1 depicting the surface of a chip , in order to widen the chip passage (50) from the chip gap (44) in the direction of the chip receiving space (26) (See modified Fig. 1). 
	Regarding claim 6, Helbig as modified teaches the cutting tool (10) according to claim 5, wherein the blade (18) comprises a first cutting edge (40) on the axial cutting head end (24) (See Fig. 1), and a second cutting edge (42) in the region of the circumferential wall of the cutting head (24) (See Fig. 1 depicting the second cutting edge), wherein the chip gap (44) extends along the first (40) and the second cutting edge (42) (See Fig. 1 depicting the gap as extending along the first and second cutting edge 40,42), so that the chip passage (50) is open towards the circumferential wall of the tool carrier (12) in the region of the second cutting edge (42) (See Fig. 1 depicting the chip passage 50).
	Regarding claim 7, Helbig as modified teaches the cutting tool according to claim 5, wherein the blade (18) has a chip surface, which forms a sub-section of the first passage surface (46), wherein the chip surface runs flush with the first passage surface (46) (See modified Fig. 1 depicting the chip surface flush with the sub-section of the first passage surface 46). 
	Regarding claim 8 and 9, Helbig as modified teaches the cutting tool according to claim 5. However, Helbig fails to teach wherein the second passage surface has at least one coolant outlet, which faces the blade and which is connected to the coolant duct and the coolant outlet is formed as groove, which in particular runs parallel to a head cutting edge of the blade. 
	Edelmann teaches wherein the second passage surface has at least one coolant outlet (72), which faces the blade (16, 18) and which is connected to the coolant duct (44) and the coolant outlet (72) is formed as groove, which in particular runs parallel to a head cutting edge of the blade (16) (See Fig. 10 depicting the outlet 72 as facing the blade 16 and running partially parallel to a head cutting edge of the blade 16, 18). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting tool of Helbig to provide a coolant outlet, connected to the coolant duct and on the second passage surface,  facing the blade and running parallel to the head cutting edge of the blade. Doing so would provide coolant to the blade, improve chip removal, and increase conveying capacity (See paragraph 0019).
	Regarding claim 10, Helbig as modified teaches the cutting tool according to claim 1, Edelmann wherein the circumferential wall (22) has a cross sectional widening, which is directed inwardly, in the region of the cutting head end (See modified Fig. 9 depicting the cross sectional widening), wherein the at least one coolant duct (44) is curved in such a way that coolant flows through the cross sectional widening (See paragraph 0039 describing the coolant flowing through chip-receiving space 24 which is partially defined by the cross sectional widening as depicted in modified Fig. 9).
	Regarding claim 11 and 13, Helbig as modified teaches a cutting tool according to claim 1. However, Helbig fails to specifically teach the production method for the cutting tool, wherein the tool carrier is produced by means of an additive manufacturing method, in particular selective lase melting, by applying material to the clamping shank. 
	Edelmann teaches the production method for the cutting tool, wherein the tool carrier is produced by means of an additive manufacturing method, in particular selective laser melting, by applying material to the clamping shank (See Fig 1 and modified Fig. 2). See paragraph 0005 and 0031 describing the additive manufacturing method of selective laser as a production method for complex designs. 

	Regarding claim 12 and 14, Helbig as modified teaches the production method according to claim 11, wherein the tool carrier is produced by means of an additive manufacturing method, in particular selective laser melting, by applying material to the base section (See 103 rejection of claim 11). Helbig does not teach wherein a base section is provided between the clamping shank and the tool carrier, which the base section has a central coolant duct. 
	Edelmann teaches wherein a base section is provided between the clamping shank and the tool carrier, which the base section has a central coolant duct (50) (See Fig. 1 and modified Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting tool of Helbig to incorporate a central coolant duct in the base section, as taught by Edelmann. Doing so would provide coolant to the coolant duct of the cutting tool to meet the cooling and lubricating needs of the cutting tool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN SUN CHA/Examiner, Art Unit 3722                                                                                                                                                                                                        /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722